



Exhibit 10.1


CONFIDENTIAL


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT AND REPLACED
WITH “[...***...]” BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.




BeiGene, Ltd.
c/o Mourant Governance Services (Cayman) Limited
94 Solaris Avenue
Camana Bay
Grand Cayman, Cayman Islands KY1-1108


BeiGene Switzerland GmbH
c/o VISCHER AG
attn. Secretary
Aeschenvorstadt 4, 4051 Basel, Switzerland
June 14, 2019
Celgene Corporation
86 Morris Avenue
Summit, NJ 07901
Attention: Senior Vice President Business Development
Facsimile: [...***...]


Celgene Switzerland LLC
86 Morris Avenue
Summit, NJ 07901
United States of America
Attention: [...***...]


Re: Termination of Collaboration Agreement


Dear Sirs and Mesdames:
This letter agreement (this “Letter Agreement”), effective as of the Termination
Effective Date (as defined below), by and among BeiGene Switzerland GmbH, a
company organized under the laws of Switzerland having an address of c/o VISCHER
AG, Aeschenvorstadt 4, 4051 Basel, Switzerland (“BeiGene Switzerland”), BeiGene,
Ltd., a corporation organized under the laws of the Cayman Islands (“BeiGene
Cayman” and together with BeiGene Switzerland, collectively, “BeiGene”), Celgene
Corporation, a Delaware corporation (“Celgene Corp.”), and Celgene Switzerland
LLC, a Delaware limited liability company (“Celgene LLC”) (Celgene Corp. and
Celgene LLC together, “Celgene”), sets forth the mutual understanding of the
undersigned regarding the termination of that certain Amended and Restated
Exclusive License and Collaboration Agreement (the “Collaboration Agreement”)
entered into as of August 31, 2017, by and among BeiGene and Celgene. Celgene
and BeiGene are each referred to herein as a “Party” and collectively as the
“Parties”. Capitalized terms used in this Letter Agreement and not defined shall
have the respective meanings ascribed to such terms in the Collaboration
Agreement. Pursuant to an Assignment and License Agreement and a Contribution
Agreement, each dated November 20, 2017, BeiGene Cayman assigned all of its
rights, duties, obligations and covenants under the Collaboration Agreement to
BeiGene Switzerland.
Pursuant to the Collaboration Agreement, Celgene is currently conducting a
clinical trial entitled: “A Study of Tislelizumab (BGB-A317) Plus
Chemoradiotherapy Followed by Tislelizumab Monotherapy in Newly Diagnosed, Stage
III Subjects with Locally Advanced, Unresectable Non-small Cell Lung Cancer
(RATIONALE001) (BGB-A317-NSCL-001) (ClinicalTrials.gov Identifier: NCT03745222)”
(the “Ongoing Clinical Trial”).





--------------------------------------------------------------------------------





Bristol-Myers Squibb Company (“BMS”) and Celgene announced that they have
entered into a definitive merger agreement pursuant to which BMS will acquire
Celgene in a cash and stock transaction (the “BMS Transaction”), which Celgene
and BMS have announced is expected to close in the third quarter of 2019.
In consideration of the mutual covenants and agreements set forth herein and for
other valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the undersigned hereby agree as follows:
1.Termination. Notwithstanding the provisions of the Collaboration Agreement,
BeiGene and Celgene hereby mutually agree to terminate the Collaboration
Agreement, effective as of the date of this Letter Agreement (the “Termination
Effective Date”), with the effects as set forth in this Letter Agreement.


2.Effect of Termination. Effective as of the Termination Effective Date, the
Parties hereby agree as follows:


a.Termination of Licenses. Except as set forth in Section 6 of this Letter
Agreement, all rights and licenses granted under the Collaboration Agreement to
each Party will terminate. In connection therewith, Celgene hereby confirms that
it has granted no sublicenses under the license granted to it under Section 7.3
of the Collaboration Agreement.


b.Ongoing Clinical Trial. Celgene shall, following the Termination Effective
Date wind-down [...***...] (in accordance with customary industry practices and
taking into account ethical considerations) the Ongoing Clinical Trial
[...***...]. BeiGene hereby agrees and acknowledges that: (i) [...***...]; and
(ii) notwithstanding the expiration or termination of the Clinical Manufacturing
and Supply Agreement dated April 13, 2018 by and among BeiGene Switzerland,
Celgene Corp and Celgene LLC (the “Clinical Supply Agreement”), BeiGene shall
continue to provide Study Drug (as defined in the Clinical Supply Agreement) to
Celgene pursuant to the terms of the Clinical Supply Agreement as may be
required for Celgene to wind-down the Ongoing Clinical Trial.


3.Payments. Within [...***...] after the Termination Effective Date, Celgene
will make a one-time payment to BeiGene in the aggregate amount of One Hundred
Fifty Million Dollars ($150,000,000) (the “Termination Payment”). The
Termination Payment shall be paid by Celgene by transfer of immediately
available funds in accordance with the wire transfer instructions provided in
writing by BeiGene to Celgene prior to the Termination Effective Date. Except
with respect to any obligations of indemnification of Celgene with respect to
Third Party Damages as set forth in Article 12 of the Collaboration Agreement
that survive termination of the Collaboration Agreement (as set forth in Section
6 of this Letter Agreement), the Parties agree and acknowledge that the
Termination Payment is in full satisfaction of any and all amounts that have
accrued or that may otherwise be payable at any time by Celgene (or any of its
Affiliates) to BeiGene under the Collaboration Agreement, and no additional
amounts shall be payable by Celgene (or any of its Affiliates) to BeiGene under
or in connection with the Collaboration Agreement, including as a result of the
termination thereof.


4.Confirmations. Celgene hereby confirms that (a) no Celgene Termination
Know-How or Celgene Termination Patents is/are owned by Celgene as of the date
of this Letter Agreement, and (b) no BeiGene Core Patents or Joint Patents are
being Prosecuted and Maintained by Celgene in the Celgene Territory as of the
date of this Letter Agreement. Each Party hereby confirms that no Joint Know-How
or Joint Patents has/have been discovered, invented, made, conceived or reduced
to practice jointly by or on behalf of the Parties or their Affiliates under the
Collaboration Agreement.


5.Confidentiality.


a.Return of Confidential Information. Pursuant to Section 10.1 of the
Collaboration Agreement, each of BeiGene and Celgene, as a Receiving Party under
the Collaboration Agreement, hereby agrees to return all copies of or destroy
(and certify such destruction in writing) the Confidential Information of the
Disclosing Party disclosed or transferred to it by the Disclosing Party pursuant
to the Collaboration Agreement, within [...***...] of the Termination Effective
Date; provided, that, a Receiving Party may retain (i) Confidential Information
of the other Party to exercise rights and licenses which expressly survive such
termination of the Collaboration Agreement pursuant to this Letter





--------------------------------------------------------------------------------





Agreement, and (ii) one (1) copy of all other Confidential Information in
archives solely for the purpose of establishing the contents thereof.
Notwithstanding the return or destruction of the Disclosing Party’s Confidential
Information, each such Receiving Party will continue to be bound by its
obligations of confidentiality, non-disclosure and non-use under Article 10 of
the Collaboration Agreement for a period of [...***...] after the Termination
Effective Date. In connection with the foregoing confidentiality and non-use
obligations, no Confidential Information of BeiGene or its Affiliates shall be
used by BMS or its Affiliates in the conduct of any development or
commercialization activities involving any compound or product of BMS or its
Affiliates that is, or that incorporates or contains, an antibody directed to
PD-1.


b.Terms of this Letter Agreement. This Letter Agreement and all of the
respective terms hereof shall be deemed to be Confidential Information of both
BeiGene and Celgene, and each Party agrees not to disclose any of them without
the prior written consent of the other Party, except that each Party may
disclose any of them in accordance with the provisions of Section 10.4 or
Section 10.6 of the Collaboration Agreement or pursuant to Section 7 of this
Letter Agreement.
    
6.Surviving Rights and Obligations. Subject to Section 3 of this Letter
Agreement, the Parties hereby agree that the rights and obligations of the
Parties and their respective Affiliates referenced in Section 13.8.2 of the
Collaboration Agreement shall survive the termination of the Collaboration
Agreement; provided that the Parties acknowledge and agree that (A) the
provisions of Article 13 of the Collaboration Agreement (other than Section
13.8.2 and Section 13.9) shall not survive termination of the Collaboration
Agreement notwithstanding that Article 13 is referenced in Section 13.8.2 of the
Collaboration Agreement and (B) clause (ii) of Section 14.4.2 shall not survive
termination of the Collaboration Agreement notwithstanding that Article 14 is
referenced in Section 13.8.2 of the Collaboration Agreement. In addition, the
Parties hereby agree that (a) the license in Section 7.1.1 of the Collaboration
Agreement shall survive the termination of the Collaboration Agreement as a
non-exclusive license solely to enable Celgene to wind-down the Ongoing Clinical
Trial pursuant Section 2(b) of this Letter Agreement for the period set forth
therein; and (b) the license in Section 7.1.2 of the Collaboration Agreement
shall survive the termination of the Collaboration Agreement as a perpetual
license, but solely the extent that any Celgene Collaboration IP and/or Celgene
Proprietary IP is necessary for BeiGene to Develop, Manufacture (and have
Manufactured) and Commercialize any Licensed Compounds and/or Licensed Products
in the BeiGene Territory as set forth therein.


7.Public Statements or Disclosures; Joint Press Release.


a.During the period from the date of this Letter Agreement until the [...***...]
of the date of this Letter Agreement, each Party agrees that it will not issue
any press release or other public statement with respect to the Collaboration or
this Letter Agreement that disparages the other Party in any manner reasonably
likely to be harmful to the other Party; provided, that, (i) each Party may
respond accurately and fully to any question, inquiry, or request for
information with respect to the Collaboration Agreement or this Letter Agreement
when required by Law or Securities Regulators, or otherwise in connection with
any legal process, and (ii) the foregoing shall not prevent either Party from
making any statement that such Party reasonably believes to be true provided
that, for clarity, such Party shall still be required to comply with the
confidentiality obligations with respect to the disclosure of Confidential
Information of the other Party as set forth in Section 5 of this Letter
Agreement when making such statement. A violation of this Section 7(a) may be
remedied solely by injunctive relief.


b.Each Party may, but shall not be required to, issue a press release with
respect to the termination of the Collaboration Agreement promptly after
execution of this Letter Agreement; provided that the form of any such press
release must be agreed to by the other Party prior to the issuance thereof. In
all other cases, each Party agrees not to, and agrees to cause its Affiliates
not to, issue any additional press release or other public statement disclosing
the existence of this Letter Agreement, the activities hereunder, or the
transactions contemplated hereby, unless such additional press release or other
public statement is approved by the other Party in writing; provided that each
Party will be authorized to make any disclosure, without the approval of the
other Party, that is required by Law (including the U.S. Securities Act of 1933,
as amended, and the U.S. Securities Exchange Act of 1934, as amended) or the
rules of any Securities Regulator, or by judicial process, subject to and in
accordance with Sections 10.4 and 10.6, as applicable, of the Collaboration
Agreement.







--------------------------------------------------------------------------------





8.Mutual Release. Each of BeiGene and Celgene hereby acknowledges and agrees
that all non-financial and financial obligations to be performed by either Party
under the Collaboration Agreement have been performed and, except as provided in
this Letter Agreement (including the payment obligations as expressly set forth
in Section 3 of this Letter Agreement and the surviving rights and obligations
under the Collaboration Agreement as expressly set forth in Section 6 of this
Letter Agreement), there are no further obligations to be performed by either
Party under the Collaboration Agreement. Each Party, for itself and its past and
present Affiliates and their respective successors and assigns, and the
officers, directors, employees, shareholders, members and other equity owners of
each of the foregoing (collectively, the “Releasors”), irrevocably waives,
relinquishes, and fully and forever releases and discharges the other Party, and
its past and present Affiliates and their respective successors and assigns, and
the officers, directors, employees, shareholders, members and other equity
owners and licensees and agents of each of the foregoing (collectively, the
“Released Parties”), from any and all past, existing or future potential
actions, claims, liabilities, rights, demands, suits, matters, liens,
obligations, damages, losses, remedies of any kind, and causes of action of
every nature and description, kind, or character that could have been, or can
now or hereafter be asserted, whether known or unknown, foreseeable or
unforeseeable, and whether arising at common law, including breach of contract,
breach of the implied covenant of good faith and fair dealing, fraud or
negligent misrepresentation, in equity, or under or by virtue of any local,
state or federal statute, order or regulation, or otherwise, and whether filed
in a federal or state court, administratively, or otherwise, that the Releasors
ever had, could have had, now has, or hereafter in the future can, shall, or may
have against any Released Parties, for, upon, by reason of, or related to or
arising from the Collaboration Agreement, the transactions contemplated thereby,
or the termination or expiration thereof; provided, however, that this Section 8
shall not apply to (a) the obligations set forth in this Letter Agreement; and
(b) the obligations under those provisions of the Collaboration Agreement that
survive termination of the Collaboration Agreement as expressly set forth in
Section 6 of this Letter Agreement, but only with respect to breaches or
failures under such surviving provisions that occur after the Termination
Effective Date. Notwithstanding the foregoing, this Section 8 shall not apply
with respect to any of the rights and obligations of indemnification with
respect to Third Party Damages as set forth in Article 12 of the Collaboration
Agreement that survive termination of the Collaboration Agreement (as set forth
in Section 6 of this Letter Agreement). Each Party hereby represents and
warrants to the other Party that, solely for purposes of this Section 8 of this
Letter Agreement, (i) it is entering into this Letter Agreement on behalf of it
and its other Releasors, (ii) it has the authority to cause its other Releasors
to comply with the terms and conditions of this Section 8 of this Letter
Agreement and there are no other Persons whose consent or joinder in this Letter
Agreement is necessary to make fully effective the provisions of this Section 8
of this Letter Agreement that obligate, burden, or bind it and its other
Releasors, and (iii) it has not transferred, assigned, or pledged to any
Affiliate or any Third Party, the right to bring, pursue or settle any actions,
claims, liabilities, rights, demands, suits, matters, liens, obligations,
damages, or losses, related to or arising from the Collaboration Agreement, the
transactions contemplated thereby, or the termination or expiration thereof.


9.Miscellaneous. This Letter Agreement will be governed by, enforced, and will
be construed in accordance with the Laws of New York, New York without regard to
any conflicts of law provisions and excluding the United Nations Convention on
Contracts for the International Sales of Goods. This Letter Agreement may be
executed in counterparts with the same effect as if all Parties had signed the
same document. All such counterparts will be deemed an original, will be
construed together, and will constitute one and the same instrument. Any such
counterpart, to the extent delivered by means of a fax machine or by .pdf, .tif,
.gif, .jpeg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”) will be treated in all manner and respects as an original
executed counterpart and will be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
Party hereto will raise the use of Electronic Delivery to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each Party forever waives any such defense, except
to the extent that such defense relates to lack of authenticity. This Letter
Agreement may be amended, or any term hereof modified or waived, only by a
written instrument duly executed by authorized representative(s) of the Parties
hereto. This Letter Agreement shall be subject to, and construed in accordance
with, the provisions of the Collaboration Agreement with respect to limitations
on liability (as set forth in Section 12.5 of the Collaboration Agreement) as
well as the Miscellaneous provisions (as set forth in Article 14 of the
Collaboration Agreement, but excluding clause (ii) of Section 14.4.2), each of
which are hereby incorporated by reference herein.


[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------





If this Letter Agreement correctly reflects our mutual understanding and
agreement, please so indicate by signing below.


Sincerely,


BEIGENE, LTD.
By: __/s/ John V. Oyler_______________
Name: _John V. Oyler________________
Title: _Chief Executive Officer_________


BEIGENE SWITZERLAND GMBH
By: _/s/ Scott A. Samuels________________
Name: _Scott A. Samuels________________
Title: _Managing Director______________


Agreed to this 14th day of June, 2019


CELGENE CORPORATION
By: _/s/ Mark J. Alles_____________________________
Name: _ Mark J. Alles ___________________________
Title: __Chairman & CEO___________________________
By: _/s/ David V. Elkins_____________________________
Name: _ David V. Elkins ___________________________
Title: __EVP & CFO___________________________


CELGENE SWITZERLAND LLC
By: _/s/ Kevin Mello_____________________________
Name: _ Kevin Mello ___________________________
Title: _Manager____________________________





